DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed September 22, 2022 is acknowledged. Claims 1-2, 9, 11-12 and 14-15 have been amended. Non-elected Invention and/or Species, Claims 3-8, 13 and 16-22 have been withdrawn from consideration. Claims 1-9 and 11-22 are pending.
Action on merits of the elected Invention and Species, claims 1-2, 9, 11-12 and 14-15 follows.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2022 was filed after the mailing date of the Office Action on June 22, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “metal traces in the second PCB i) are disposed on a second plurality of layers of metal traces in the second PCB (201), wherein metal traces on a first layer among the second plurality of layers in the second PCB are connected by vias to metal traces on a second layer among the second plurality of layers in the second PCB” (amended claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 9, 11-12 and 14-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “wherein metal traces on a first layer among the second plurality of layers in the second PCB are connected by vias to metal traces on a second layer among the second plurality of layers in the second PCB” (amended claim 1) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.
As shown in FIG. 4B, the traces (491, horizontal lines) on every layers (or levels) are connected by vias (vertical lines) to “contact structures” (451a, b) but not to other traces on the other layers. 
Therefore, the limitation “wherein metal traces on a first layer among the second plurality of layers in the second PCB are connected by vias to metal traces on a second layer among the second plurality of layers in the second PCB” is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 9, 11-12 and 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites: “wherein the particular other device is packaged in a second IC package that is separate from the first IC package”.
However, the pre-amble recites: “A first integrated circuit (IC) package, comprising:”.
Which means every IC chip and every element in claim 1 are contained in the “first IC  package”. 
Where is the second IC package ?
As shown in FIGs. 4A-B, there is a second IC chip (430) in the first IC package.
The limitations of claim 1 are contradictory. Therefore, claim 1 and all dependent claims are indefinite.
 
Amended Claim 11 recites: the first IC packaged of claim 1, wherein the second plurality of contact structures are configured to provide the second electrical coupling of the IC chip to the particular other device by connecting with corresponding contact structures on a package substrate of the second IC package of the particular other device via the metal traces that are disposed in the second PCB that is external to the first PCB. 
As discussed above, where is the “second IC package” ?
Therefore, claim 11 is indefinite.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9, 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by FJELSTAD et al. (US. Pub. No. 2003/0222282) of record, or, in the alternative, under 35 U.S.C. 103 as obvious over FJELSTAD ‘282, in view of HU (US. Patent No. 10,037,946).
With respect to claim 1, As best understood by Examiner, FJELSTAD teaches a first integrated circuit (IC) package substantially as claimed, including: 
a package substrate (219, left) configured to have a first surface (lower) and a second surface (upper), the second surface being opposite to the first surface; 
an IC chip (201A) that is interconnected with the package substrate (219); 
a first plurality of contact structures (221) disposed on the first surface (lower) of the package substrate (219, left), the first plurality of contact structures (221) providing a first electrical coupling of the IC chip (201A) to a particular other device (201B) via metal traces (224) in a first printed circuit board (PCB, 205), wherein the particular other device (201B) is packaged in a second IC package (201B + 219, right) that is separate from the first IC package (201A + 219, left), and  wherein the first PCB (205) comprises a first plurality of layers of metal traces (224) for routing first signals between the IC chip (201A) and the particular other device (201B), respective layers among the first plurality of layers of the PCB (205) separated by a dielectric material of a first type; 
a second plurality of contact structures (209, left) disposed on the second surface (upper) of the package substrate (219, left), the second plurality of contact structures (209, left) providing a second electrical coupling of the IC chip (201A) to the particular other device (201B) via metal traces (297) in a second PCB (203) that is independent of the first PCB (205), the second electrical coupling of the IC chip (201A) to the particular other device (201B) via the metal traces (297) in the second PCB (203) being provided concurrently with the first electrical coupling of the IC chip (201A) to the particular other device (201B) being provided via the metal traces (224) in the first PCB (205), wherein the metal traces (297) in the second PCB (203) i) are disposed on a second plurality of layers of metal traces (297) in the second PCB (203), wherein metal traces (297) on a first layer among the second plurality of layers in the second PCB are connected by vias to metal traces on a second layer among the second plurality of layers in the second PCB (203) and ii) are for routing second signals between the IC chip (201A) and the particular other device (201B), respective layers among the second plurality of layers in the second PCB (203) separated by a dielectric material of a second type different from the first type. (See FIGs. 3, 5, 6). 

Regarding the limitation: “wherein the metal traces in the second PCB i) are disposed on a second plurality of layers of metal traces in the second PCB, wherein metal traces on a first layer among the second plurality of layers in the second PCB are connected by vias to metal traces on a second layer among the second plurality of layers in the second PCB”, FJELSTAD teaches: “Although a single plane of conductors is illustrated in FIG. 5A and 5B, multiple planes of conductors may be formed within the cables 203 and 310, with each plane being separated from neighboring planes by an insulating layer and, optional, a shielding layer.”
Thus, FJELSTAD explicitly teaches the second PCB comprises “plurality of layers of metal traces”. 
Regarding the “by vias”, although not shown, since the traces are formed on multiple planes or layers, the traces (297) on a higher level must be connected to the “contact structure” on the “surface” of the package substrate by vertically dropped down line, hence, implicitly, by vias.
Therefore, claim 1 is anticipated by FJELSTAD.

Alternatively, FJELSTAD is shown to teach all the features of the claim with the exception of explicitly showing metal traces on a first layer among the second plurality of layers in the second PCB are connected by vias to metal traces on a second layer among the second plurality of layers in the second PCB.
However, HU teaches a first IC package including: an IC chip (chip 0) is electrically connected to a particular other device (chip 1) via metal traces (M1-3) in a second PCB (201); 
wherein the metal traces (M1-3) in the second PCB (201) i) are disposed on a second plurality of layers of metal traces (M1-3) in the second PCB (201), wherein metal traces (M1) on a first layer among the second plurality of layers in the second PCB are connected by vias to metal traces (M2) on a second layer among the second plurality of layers in the second PCB. (See FIG. 3B).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to connect the metal traces between layers of metal traces by vias as taught by HU to provide connection between the metal traces in the second PCB and contact structures on the package substrate.
With respect to claim 2, the second plurality of contact structures (209) of FJELSTAD is disposed on the second surface (upper) in a form of a two-dimensional array of contact structures.  
With respect to claim 9, the IC chip (201A) of FJELSTAD is disposed on the second surface (upper), and the second plurality of contact structures (209) is disposed on the second surface (upper) in a peripheral area between the IC chip (201A) and an edge of the package substrate (219). 
With respect to claim 11, As best understood by Examiner, the second plurality of contact structures (209) of FJELSTAD are configured to provide the second electrical coupling of the IC chip (201A) to the particular other device (201B) by connecting with corresponding contact structures (209) on a package substrate (219) of the second IC package of the particular other device (201B) via the metal traces (297) that are disposed in the second PCB (203) that is external to the first PCB (205). 

With respect to claim 12, the second PCB (203) of FJELSTAD that is external to the first  PCB (205) is rigid. 
With respect to claim 14, the first plurality of contact structures (221) of FJELSTAD is configured to input/output signals of first speeds; and 
the second plurality of contact structures (209) is configured to input/output signals of second speeds that are higher than the first speeds.   

With respect to claim 15, the first PCB (205) of FJELSTAD is configured to transmit first signals via the metal traces (224) in the first PCB (205), and 
the second PCB (203) is configured to transmit second signals via the metal traces (297) in the second PCB (203), wherein the first PCB (205) and the second PCB (203) are configured such that the second signals transmitted in the second PCB (203) experience less signal attenuation than signal attenuation experienced by the first signals transmitted in the first PCB (205). 

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
    
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/Primary Examiner, Art Unit 2829